Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Substance of Interview
On Friday, March 11, 2022, Gary KOO for Applicant and examiner Andrew Jordan discussed the outstanding claims and latest Office action in light of Applicant’s proposed amendments and remarks submitted for the interview (attached).
The claims filed February 28, 2022 are not entered and the claims of September 14, 2021 remain and are currently outstanding in light of the final action of September 28, 2021.
At issue were the rejection of claims 1 and 4. The proposed claim 1 includes the language of claim 4.
The conversation devolved down to the difference between a device that locks (examiner) and a locking unit (Applicant). Examiner believes Roark locks and consequently in some fashion provides a locking unit. Roark does not work unless signaled to do so. Applicant believes a separate and specific locking unit is required even though it is not specifically claimed. A locking unit in and of itself is not a specific limitation 
As mentioned in the last action regarding claim 4, there is no description of the locking unit in the specification as originally filed. Wishful thinking and loose language are insufficient substitutes for that which is relied upon in the specification as originally filed.
Examiner notes that there is no mention of any “locking unit” in the written specification as originally filed, including its claims. This may be a fatal flaw for further pursuit of allowance along these lines.
No agreement was reached.
Examiner looks forward to Applicant's next formal response.
Interview information is available at:
https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 11, 2022